

117 HR 5055 IH: IMF Afghan Recognition Assurance Act
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5055IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mr. Barr introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo instruct the United States Governor of, and the United States Executive Director at, the International Monetary Fund to use the voice and vote of the United States to advocate that the Fund not recognize the government of the Islamic Republic of Afghanistan under Taliban control, and for other purposes.1.Short titleThis Act may be cited as the IMF Afghan Recognition Assurance Act. 2.Prohibition on recognition of Islamic Republic of Afghanistan under Taliban control(a)In generalThe Secretary of the Treasury shall instruct the United States Governor of, and the United States Executive Director at, the International Monetary Fund to use the voice and vote of the United States to advocate that the Fund not recognize the government of the Islamic Republic of Afghanistan, and any successor state, should the Secretary of the Treasury determine that the government of the Islamic Republic of Afghanistan is under Taliban control.(b)WaiverThe President may waive subsection (a) for up to 180 days at a time on reporting to the Congress, Committee on Financial Services of the House of Representatives and Committee on Foreign Relations of the Senate that—(1)the government under Taliban control is upholding the rights of women and girls in Afghanistan;(2)the Taliban does not provide material, financial, or technological support for international acts of terrorism, and does not permit terrorist groups to operate from the territory of Afghanistan; and(3)such a waiver is in the national interest of the United States.